 In the Matter Of WICHITA UNION STOCKYARDS COMPANYandPACKING-HOUSE WORKERS ORGANIZING COMMITTEE, LocAI, No. 94, AFFILIATEDWITH C. I.O.Case No. R-3579.-Decided April 9, 1942Jurisdiction:stockyards industry.-Investigationand Certificationof Representatives:existence of question : refusalto negotiate with petitioner because of contract with another union; amendedthree-year contract in effect for more than a yearheldto be no bar; electionnecessary.Unit Appropriate for CollectiveBargaining:all employees of the Company at itsyards in Wichita, Kansas, excluding supervisory and clerical employees, aspecial officer, and a special night watchman with a deputy sheriff's commission.Mr. Paul R. Kitch,of Wichita, Kans., for the Company.Mr. Ralph Baker,of Kansas City, Mo., andMr. J. R. Wheeler,ofWichita, Kans., for the C. I. O.Mr. Raymond S. Brennan,ofKansas City, Mo., andMr. EarlWarner,of Wichita, Kans., for the A. F..of L.Mr. Fred A. Dewey,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 9,4942, Packinghouse Workers Organizing Committee,Local No. 94, affiliated with C. I. 0., herein called the C. I. 0., filedwith the Regional Director for the Seventeenth Region (Kansas City,Missouri) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Wichita UnionStockyards Company, Wichita, Kansas, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On February 10, 1942, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act, and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.40 N. L. R. B., No. 60.369455771-42-vol. 40--24 -370DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 16, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theC. I. 0., and Amalgamated Meat Cutters and Butcher Workmen ofNorth America, affiliated with the A. F. of L., herein called the A. F.of L., a Labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to notice, a hearing was heldon February 26, 1942, before Clarence D. Musser, the Trial Examinerduly designated by the Chief Trial Examiner.The Company, theC. I. 0., and the A. F. of L. appeared by their attorneys or repre-sentatives and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby, affirmed.The Companyfiled a brief which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWichita Union Stockyards Company, a Kansas corporation withits principal office and place of business in Wichita, Kansas, is en-gaged in the business of maintaining a general stockyards service.During the year 1941, the Company received approximately 900,500head of livestock at its yards, of which approximately 22 percentwas received from points outside the State of Kansas.During thesame year, approximately 269,000 head of livestock were driven fromthe yards and 96,000 were shipped via railroads.Approximately 15percent of the outgoing livestock was sent to points outside of theState of Kansas. It was stipulated by all parties that the Companyis engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDPackinghouseWorkers Organizing Committee, Local No. 94, af-filiatedwith the C. I. 0., and Amalgamated Meat Cutters andButcher Workmen of North America, affiliated with the A. F. of L.,,are labor organizations admitting to membership employees of theCompany. WICHITA UNION STOCKYARDS COMPANYIII: THEQUESTION` CONCERNING REPRESENTATION371Pursuant to the result of a consent election- held on September 7,1939, the Company, recognized the A. F. of L. as bargaining repre-'On October 27, 1939, a contract wasentered into by the Company and the A. F. of L. This contractexpired -under its own terms on October 27, 1940.On February 7,1941, the Company and the A. F. of L.. entered into a second contract.This contract covered -a period of 3 years, and contained a provisionthat it could be reopened for further negotiations by either, party onthe question of wages only, by -serving a written notice on theother party at least 30 days before the expiration of either -the firstor second contract year, in the event that there should be a change inthe necessary living expenses of the employees or an unexpectedchange in business conditions.-In November 1941, the C. I. O. began to receive applications formembership from some of the employees of the Company- as a resultor about November 21, 1941, while the organizational activities ofthe C. I. O. were in progress, an A. F. of -L. representative ap-proached the Company asking to reopen negotiations under - theexisting contract without waiting until the termination of the year.The Company consented and negotiations began,about December 1,1941.On December 19, 1941, the terms of a supplemental agree-ment were determined and the agreement was reduced to writing andsigned on December 26, 1941.This- agreement, bearing the heading"Supplemental Agreement to Agreement of February 7, 1941," afterreciting that the parties desired to make certain- changes' in the con-tract of February, 7, 1941, contained a provision raising the wages ofall employees, except certain supervisory employees, 4. cents perhour.It also contained a closed-shop -agreement covering the em-ployees who received the wage increase and further provided thatall terms of the contract of February 7, 1941, should continue ineffect except as changed by the supplemental agreement. It- con-cluded with a provision eliminating the right of either party toopen the agreement of February 7, 1941, for further negotiationsprior to February 7, 1943, the end of the second calendar year underthe agreement.-'On December 23, 1941, just prior to the execution of the A. F. of L.contract, the C. I. O. wrote a letter to the Company which wasreceived by the Company on December 27, 1941, notifying the Coin-pany that it represented a majority of the Company's employeesand' that it intended to seek certification at the proper time.TheCompany did not respond to this letter.. Several days before writing 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis letter, J. R.Wheeler, president of the C. I. 0., had learnedthat the Company and the A. F. of L. were discussing possible wageadjustments but he did not know that an agreement had been reached.At" the hearing the Company and the A. F. of L. each moved todismiss the petition on the ground that the contract of February 7,1941, and the supplement thereto of December 26, 1941, constitutea bar to this proceeding. - The Company contends in its brief thatthe C. I. 0. may next assert its right to petition for an electionshortly before February 7, 1943, the next occasion for collective bar-gaining negotiations under the existing contract as amended.Theletterwritten by the C. I. 0. notifying the Company of its claimwas received by the Company a little over 1 month in advance ofFebruary 7, 1942, or just before the expiration of the period duringwhich the parties to the contract of February 7, 1941, might, underthe terms thereof, have opened it for negotiations as to wages.'Were we to hold that the parties to a collective bargaining agree-ment covering a period of several years could forestall a petitionfor investigation and certification of representatives by enteringinto a supplemental agreement modifying the contract in advanceof the date fixed therein for reopening negotiations, the right of theemployees to seek a change of representatives after thelapse of areasonable time might be defeated. So to hold would require ofemployees, desiring to change representatives, acceleration of or-ganizational activities so that they would be ready to assert a claimof majority representation at any time the contracting parties mightelect to discuss modification of the existing agreement, thus leadingto disaffection and unrest under the existing agreement instead ofstabilized labor relations.We have frequently held that a contract covering an unreasonablelength of time and which has been in effect for a year or more doesnot constitute a bar to an investigation and certification of repre-sentatives.2At the date of the hearing, the- contract of February 7,1941, as supplemented by the agreement of December 26, 1941, hadbeen in effect for more than a year and had almost 2 years to run.We find, under the circumstances here present, that neither the con-tract of February 7, 1941, nor the supplement thereto executed on1Cf.Mill B,Inc., Division of Irwin & Lyons Partners,d/b/a Irwin&LyonsandInter-nationalWoodWorkers ofAmerica,Local 116,C.I.0, 40 N. L.R B 346,Case No.R-3208, opinionissued this day.zMatter of Metro-Goldwyn-Mayer Studios,andMotionPicture ProducersAssn, et al.andScreen Writers' Guild,Inc, 7N. L. R. B. 662 ;Matter of Columbia Broadcasting Sys-tem, Inc.andAmerican Communications Association,8 N. L R.B. 508;Matterof M. & J.Tracy,IncandInland Boatmen'sUnion,12 N. L R B 936;Matter of The Riverside andFort Lee Ferry CompanyandUnitedMarine Division,Local333,IL. A, A F. of'L,23 N. L R.B. 493;Matter of Rosedale Knitting CompanyandRosedale EmployeesAsso-ciation,23N. L It. B. 527. WICHITA UNION STOCKYARDS COMPANY373December 26, 1941, constitutes a bar, to an investigation of repre-sentatives.Accordingly the motions of the Company and the A. F.of L. to dismiss the petition are hereby overruled.A statement of the Field Examiner introduced in evidence at thehearing shows that the C. I. O. represents a substantial number ofemployees in the appropriate unit.3We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF TIIE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the- Companydescribed 'in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the, several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITSubject only to a controversy concerning whether Oscar Richshould be included in or excluded from the bargaining unit,' the par-ties stipulated the appropriateness of the unit hereinafter found.Richis a specialnight watchman with a deputy sheriff's commissionand is responsible directly to the officers of the Company.,We findthat his duties are such that his interests are more closelyrelatedto the ,interests of the management than to the interests of the em-ployees included in the appropriate unit.We shall thereforeexcludehim from the unit.We find that all, employees of the Company at its yards in Wich-ita,Kansas,including employeesclassifiedas yardmen, classes A,B, C, and D, yardmen beginners, extra yardmen, janitors, construc-tion men, foremen,and watchmen,but excluding all general foremen3 There are 78 or 79 employees in the agreed unit, after deducting the exclusions. TheField Examiner's statement concerning representation shows that the C. I. O. submitted34 application cards, 24 being dated in November 1941, 5 in December 1941, and 5 in Jan-uary 1942.The C. I. O. also submitted a statement signed by 24 individuals, dated No-vember 29, 1941, which was as follows : "The undersigned workers at the Wichita, Kansas,stockyards wish to affiliate with the Packinghouse Woikers Organizing Committee-Con-gress of Industrial Organizations " In the opinion of the Field Examiner, all of the signa-tures appeared to be genuine and original on both the cards and the petition.However,there were 18 duplications and 5 names which did not appear on the Company's pay-rolllist, leaving a net of 35 signatures which appeared to be genuine and original, and to bethe names of employees on the Company's pay-roll list for the week of January 2-8, 1942.One additional application card was offered in evidence at the hearing. It appeared tothe TrialExaminerto bear a genuine, original signature of an employee of the Companywhose name appeared on the same pay-roll list.'The Company desired that Rich be excluded, the unions apparently sought hisinclusion. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD(including the construction foreman and janitor- foreman), superin-tendents and assistant superintendents, office and clerical employees,the employee classified as a special officer, and the watchman, OscarRich, constitute a unit appropriate for the purposes of collectivebargaining.We further find that such a unit will insure to theemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise will effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by,an election by secret ballot. - All em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of'Election, subject to the limitations and additions set forth in theDirection, shall be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :'CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees- ofWichita Union Stockyards Company, ofWichita, Kansas, within the meaning of Section 9 (c) and Section2 (6) and, (7) of the National Labor Relations Act. `2.All employees of the Company at its yards in Wichita, Kansas,including yardmen, classes A, B, C, and D, yardmen beginners, extrayardmen, janitors, construction men, foremen, and watchmen, butexcluding general foremen (including the construction foreman andjanitor foreman), superintendents and assistant superintendents,office and clerical employees, the employee classified as a specialofficer, and the watchman, Oscar Rich, constitute a unit appropriatefor the purposes of collective, bargaining - within the meaning- ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue, of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) -of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended; itis hereby -,DIRECTED that, as part of the investigation ordered by the Board-to ascertain representatives for the purposes of collective bargaining WICHITA UNIONSTOCKYARDSCOMPANY ,375with Wichita Union Stockyards Company, Wichita, Kansas, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction , and supervision of the Regional Director for theSeventeenth Region, acting in this matter as agent'for the NationalLabor Relations Board and subject to Article III, Section 9, ofsaid Rules and Regulations, among the employees of the Companyat its yards in Wichita, Kansas, who were employed during the pay-roll period immediately preceding the date of this Direction ofElection, including yardmen, classes A, B, C, and D, yardmen be-ginners, extra yardmen, janitors, construction men, foremen, watch-men, and employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily, laid off, but exclud-ing general foremen, the construction foreman, the janitor foreman,superintendents, assistant superintendents, office and clerical em-, ployees, the employee classified as a special officer, the watchman,Oscar Rich, and employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented byPackinghouseWorkers Organizing Committee, Local 94, , affiliatedwith the C. I. 0., or by -Amalgamated Meat Cutters and ButcherWorkmen of North America, affiliated with A. F. of L., for thepurpose of collective bargaining, or by neither.